DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 21 January 2022.  Claims 1-30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 25, and 27 have been amended to include the limitations:
in response to detecting the second input that meets the third criteria, replacing display of the second page of the multipage home screen user interface with display of a system-generated user interface that includes representations of a plurality of automatically-generated groupings of the plurality of applications and a search input area, wherein the automatically-generated groupings that are concurrently displayed with the search input area include at least one application icon from the first page of the multipage home screen user interface and at least one application icon from the second page of the multipage home screen user interface

or similar.  In claims 1, 25, and 27, the “second input that meets the third criteria” refers to an indication of “navigation in the first direction through the multipage home screen user interface”.  Such limitations are not disclosed by the prior art of record.  A further search failed to yield relevant results.  The newly cited Lee reference (US Publication 2017/0277400), discloses a multipage home screen interface wherein an icon grouping may be automatically generated, including application icons from a first page and a second page of the plurality of home screen pages.  However, such generation is made in response to an explicit user instruction, and not in response to navigation in a first direction through the multipage home screen interface.
As a result, claims 1-30 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The examiner directs attention the newly cited Lee reference, discussed supra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145